PER CURIAM.
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of relief from liability for death benefit payments pursuant to 33 U.S.C. § 908(f) (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Newport News Shipbuilding & Dry Dock Co. v. Dir. Office of Workers’ Comp. Programs, No. 01-199 (BRB Sept. 26, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED